United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
HEALTH & SAFETY ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-704
Issued: August 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 9 and December 5, 2007 merit decisions denying her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On December 1, 2006 appellant, then a 48-year-old safety and occupational health
specialist, filed a claim alleging that she sustained an emotional condition in the performance of

duty. Under the headings on the form for “relationship of illness to employment” and “nature of
injury,” appellant stated:
“I was at a 10-foot deep trench and the backhoe was placed along the straight
vertical face of the trench. The operator of the backhoe kept making passes at me
with a bucket full of mud. I could feel a breeze from the bucket and the GC
yelled at him to stop.
“Acute mental and physical trauma from the events. I fell on my knees as I was
climbing up the thick muddy rain soaked four-foot high spoil pile. I was
frightened. I thought the operator was going to strike my body with the bucket.”1
In a December 13, 2006 letter, the Office requested that appellant submit additional
factual and medical evidence in support of her claim.
In an undated statement received by the Office on January 19, 2007, appellant contended
that her life was threatened on November 17, 2006 by Louis Scampone, the owner of the
company Scampone and Son which had performed subcontracting work.2 She indicated that
Frank Librich, a supervisor, directed her to conduct an inspection on that date of Scampone and
Son and East End Plumbing, another company which performed general contracting work. The
inspection site included a 10-foot deep trench without any protective system. Appellant noted
that it was raining when she arrived at the inspection site, which was the scene of an accident the
prior day involving a backhoe that struck an underground cable. She had to climb a spoil pile
which was about four feet high to gain access to the area and noted that the rain and a very
cramped work area made it difficult to take measurements and photographs.
Appellant claimed that Arthur Mascilli, the general contractor of East End Plumbing, was
very upset and remarked that he knew which neighbor near the site had called her. She alleged
that, while she was at the vertical face of the 10-foot deep trench trying to measure how far back
the stabilizers of the backhoe were from the trench’s side, Mr. Scampone kept making passes at
her with the bucket of his backhoe. With each pass, the bucket came closer and closer to her
body “with the full intent of trying to intimidate or harm [her].” Appellant indicated that she
made eye contact with Mr. Scampone and then continued measuring. After the fourth pass of the
bucket, Mr. Mascilli told Mr. Scampone to shut down his machine and then Mr. Scampone shut
it down and dismounted. Appellant claimed that she attempted to get away from the trench
which was surrounded by mud and fell on her knees as she was walking up the spoil pile.3
In January 12, 2007 statement, Mr. Librich stated that there was nothing in the
investigative file to indicate the proximity of the bucket to appellant or anything in the file of the
1

Appellant indicated that she first became aware of her claimed injury and its relation to her work on
November 17, 2006. She did not stop work.
2

Appellant actually made reference to “Louis Sapone” and “Sapone and Son” but other evidence shows that they
should properly be referred to as Louis Scampone and Scampone and Son, respectively.
3

Appellant stated that during another investigation someone threatened to shoot her with a nail gun. She did not
allege that this incident contributed to the emotional condition claimed in the present case.

2

general contractor, East End Plumbing, to substantiate her claim. In a January 31, 2007 letter, an
employment establishment official stated that Robert Szymanski, an area director, spoke with
Mr. Mascilli who stated that the backhoe did not pass near appellant at anytime and that most of
her activity took place at the opposite end of the trench from where the backhoe was located.4
In a March 9, 2007 decision, the Office denied appellant’s claim that she sustained an
emotional condition in the performance of duty. It accepted as an employment factor that
appellant performed an inspection of East End Plumbing and Scampone and Son on
November 17, 2006. The Office further noted that appellant had not submitted any medical
evidence in support of her claim and, therefore, did not establish that she sustained an emotional
condition due to an employment factor.
Appellant, through her attorney, submitted photographs which she indicated that she took
of the inspection site on November 17, 2006. The photographs show the presence of a ditch and
earthmoving equipment.
Appellant requested a hearing before an Office hearing representative. At the hearing
held on August 10, 2007, she addressed the events which occurred at the inspection site on
November 17, 2006. Appellant indicated that, when she was kneeling down to measure a trench,
the stabilizer bar of a running backhoe operated by Mr. Scampone was less than a foot from her.
She asserted that Mr. Scampone started revving the engine of the backhoe and then made three
or four passes with the backhoe which had a bucket full of mud. Appellant feared that she would
be struck by the backhoe and she considered Mr. Scampone’s actions constituted a “terroristic
threat.”5
In an undated report received by the Office on September 28, 2007,
Dr. Joseph Greenberg, Ph.D., an attending clinical psychologist, indicated that reports of
appellant’s therapist showed that she met the criteria for diagnosing post-traumatic stress
disorder. He indicated that continued exposure to “traumatic stress through her job duties” is
likely to exacerbate her symptoms to a significant degree. Dr. Greenberg recommended that she
discontinue her “on-site visits to workplace-related accidents/fatalities.” He noted that appellant
had to visit work sites where workers have suffered significant injuries or death, stating:
“The events that she witnessed are often gruesome in nature and cumulative
impact of these events appears to have taken a significant toll on [appellant’s]
emotional functioning. In addition, [appellant] has had to endure multiple threats
4

The employing establishment submitted descriptions of appellant’s job which indicated that she was required to
inspect work sites that sometimes involved hazardous conditions, such as working in confined spaces and being
exposed to chemical, biological or physical hazards.
5

Appellant stated that the November 17, 2006 incident was not the first threat that was made against her. She
indicated that employees circled her car at a gas station and blocked her in at a pump and that someone pointed a
loaded nail gun at her and stated that she would be shot if she took any more photographs. Appellant also stated that
employees sprayed her with chemicals, told her that “they killed once and will kill again” and then came off a
scaffolding system and charged her. She indicated that she had filed previous claims with regard to these matters
but that the claims had not been accepted. Appellant did not indicate that she felt that these incidents contributed to
the emotional condition claimed in the present case.

3

to her own safety during work site visits, as workers at these sites have verbally
threatened her and at times used their equipment (nail guns, backhoes, etc.) to
threaten her with bodily harm.”6
In a December 5, 2007 decision, the Office hearing representative affirmed the March 9,
2007 decision. She found that appellant had not established that she was threatened with a
backhoe as alleged. The Office hearing representative concluded that appellant had not
established any compensable employment factors and had not met her burden of proof to
establish that she sustained an emotional condition in the performance of duty.7
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.8 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.9
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.10 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.11
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
6

Dr. Greenberg stated that in making a determination of the extent that the above-described stressors impacted
appellant, it was important to note aspects of her situation, including that she had “been exposed to situations that
involved actual death or serious injury to others, as well as threats to herself.”
7

The Office hearing representative did not directly discuss the fact that the Office had previously accepted an
employment factor, i.e., the fact that appellant performed an inspection of East End Plumbing and Scampone and
Son on November 17, 2006.
8

5 U.S.C. §§ 8101-8193.

9

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
10

Pamela R. Rice, 38 ECAB 838, 841 (1987).

11

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.12 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.13
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied appellant’s emotional condition claim
on the grounds that she did not establish any compensable employment factors.14
The Board finds that appellant established a compensable employment factor under
Cutler with respect to the fact that she had to perform an inspection of East End Plumbing and
Scampone and Son on November 17, 2006. The Board has held that emotional reactions to
situations in which an employee is trying to meet her position requirements are compensable.15
It is accepted that the work site was wet and muddy, that appellant had to perform measuring and
photographing duties near an open trench and that she had to maneuver around obstacles such as
a soil pile.16
The Board finds, however, that appellant has not established her claim that
Mr. Scampone, the subcontractor at the site, made several passes extremely close to her with a
backhoe or otherwise attempted to intimidate her through his operation of the machinery. The
Board has recognized that physical threats and other forms of harassment can constitute
employment factors.17 To the extent that incidents alleged as constituting harassment or physical
threats are established as occurring and arising from a claimant’s performance of her regular
duties, these could constitute employment factors.18 However, for harassment or physical threats
to give rise to a compensable disability under the Act, there must be evidence that harassment or
physical threats did in fact occur.19

12

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

13

Id.

14

In a March 9, 2007 decision, the Office accepted one employment factor but indicated that appellant had not
submitted any medical evidence at that point. In a December 5, 2007 decision, it determined that appellant had not
established any compensable employment factors.
15

See Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984); Joseph A. Antal, 34 ECAB 608, 612 (1983).

16

Appellant has submitted evidence which tends to support the existence of these working conditions and the
employing establishment has not challenged her account of the November 17, 2006 inspection in this regard.
17

See Leroy Thomas, III, 46 ECAB 946, 954 (1995); Alton L. White, 42 ECAB 666, 669-70 (1991).

18

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

19

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

5

Appellant did not submit sufficient evidence to establish that Mr. Scampone’s operation
of the backhoe on November 17, 2006 occurred as alleged. She did not submit witness
statements or other supporting evidence to verify that Mr. Scampone actually drove the backhoe
close to her or that he made any attempt to intimidate or threaten her.20 Mr. Mascilli, the general
contractor present at the inspection site, stated that on November 17, 2006 the backhoe did not
pass near appellant at anytime and that most of her activity took place at the opposite end of the
trench from where the backhoe was located. For these reasons, appellant has not established her
account of Mr. Scampone’s operation of the backhoe and has not shown that she was subjected
to harassment or a physical threat.21
In the present case, appellant has established a compensable factor of employment with
respect to the fact that she had to carry out her duties and perform an inspection of East End
Plumbing and Scampone and Son on November 17, 2006.22 However, her burden of proof is not
discharged by the fact that she has established an employment factor which may give rise to a
compensable disability under the Act. To establish his occupational disease claim for an emotional
condition, appellant must also submit rationalized medical evidence establishing that she has an
emotional or psychiatric disorder and that such disorder is causally related to the accepted
compensable employment factor.23
Dr. Greenberg, an attending clinical psychologist, indicated that appellant met the criteria
for diagnosing post-traumatic stress disorder. The submission of this report would not establish
that appellant sustained an employment-related emotional condition as Dr. Greenberg did not
indicate that her emotional condition was due to the above-described employment factor.
Rather, Dr. Greenberg appears to have related appellant’s emotional condition to incidents that
have not been accepted as employment factors. For example, he suggested that appellant’s
condition was related to being threatened at inspection sites, including being threatened with a
backhoe.24 Appellant did not submit any other medical evidence.

20

Appellant submitted photographs which she indicated she took of the inspection site on November 17, 2006.
The photographs show the presence of a ditch and earthmoving equipment, but they do not provide any further
support for appellant’s claims about the actions of Mr. Scampone on November 17, 2006.
21

Appellant alleged that she previously had been exposed to threats at work, including an incident when she had
chemicals sprayed on her and was verbally threatened and another incident when she was threatened with a loaded
nail gun. She indicated that she had filed previous claims with regard to these matters but that the claims had not
been accepted. Appellant did not indicate that she felt that these incidents contributed to the emotional condition
claimed in the present case. Therefore, these matters do not need to be considered in connection with the present
case.
22

As noted above, it is accepted that the work site was wet and muddy, that appellant had to perform measuring
and photographing duties near a trench and that she had to maneuver around obstacles such as a soil pile. It is also
accepted that Mr. Scampone operated a backhoe at the site on November 17, 2006, but it is not accepted that the
backhoe came extremely close to appellant or was operated in a threatening manner.
23

See William P. George, 43 ECAB 1159, 1168 (1992).

24

Dr. Greenberg also noted that appellant had to witness “gruesome” events and visited work sites where workers
had suffered significant injuries or death. Appellant has not alleged that such matters caused her emotional
condition and the record does not otherwise establish their existence as employment factors.

6

For these reasons, appellant has not shown that she sustained an emotional condition in
the performance of duty.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty. The Board finds that appellant
established an employment factor in the form of her performance of a work site inspection on
November 17, 2006 under Cutler. Appellant did not submit sufficient medical evidence to show
that she sustained an emotional condition due to the accepted employment factor.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 5 and March 9, 2007 decisions are affirmed as modified.
Issued: August 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

